Filed 11/30/22 Mesa v. CBC Cleaning and Restoration CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

LUIS MESA, JR., et al.,                                           B312957

       Plaintiffs and Appellants,                                 (Los Angeles County
                                                                   Super. Ct. No. 19STCV45950)
                   v.

CBC CLEANING AND
RESTORATION, INC.,

     Defendant and Respondent.

     APPEAL from a judgment of the Superior Court of Los
Angeles County. Michael L. Stern, Judge. Affirmed.

     Gary Rand & Suzanne E. Rand-Lewis Professional Law
Corporations and Suzanne E. Rand-Lewis for Plaintiffs and
Appellants.

     Yukevich | Cavanaugh, James J. Yukevich, Todd A.
Cavanaugh and Michael D. Johnson for Defendant and
Respondent.
                      **********
      Plaintiffs and appellants Luis Mesa, Jr., Katherine Mesa,
Luis Mesa, Sr., Garrett H. Mesa, Bailey S. Mesa, and Kendall T.
Mesa, brought this action for damages arising from allegedly
uninhabitable conditions in their leased home. The trial court
granted judgment on the pleadings in favor of defendant and
respondent CBC Cleaning and Restoration, Inc. (CBC). Plaintiffs
contend on appeal the motion was untimely, all claims against
CBC were adequately pled and, alternatively, if there were any
pleading defects, the trial court abused its discretion by failing to
grant plaintiffs leave to amend.
      We affirm.
       FACTUAL AND PROCEDURAL BACKGROUND
      In September 2014, the Mesa family leased a two-story,
single-family home in the Santa Clarita Valley from defendants
Eric and Laura Monney. (The Monneys are not parties to this
appeal.) Plaintiffs renewed the lease with the Monneys in 2016
and again in 2018.
      After living in the house four years, plaintiffs first reported
to the Monneys in December 2018 that the shower door in the
upstairs master bathroom had broken and appeared to reveal a
mold problem in the adjacent flooring and walls. A month later,
when the Monneys’ handyman still had not arrived to repair the
problem, plaintiffs advised the Monneys the issue with the
shower door seemed to be causing water to seep into the floor and
the ceiling of the downstairs dining room.
      Over the next five months, plaintiffs continued to have
problems in the home, primarily related to the water intrusion
that resulted in the growth of mold. Remediation efforts were
undertaken by contractors hired by the Monneys, but in May




                                  2
2019, when testing was performed that showed unhealthful levels
of mold remained in the home, plaintiffs moved out.
       In December 2019, plaintiffs filed this action alleging many
problems and defects in the home that caused the premises to
become uninhabitable. Plaintiffs alleged they experienced
extreme distress because of the unsafe and uninhabitable
conditions in their home, were unable to use large portions of
their home for extended periods due to demolition and repair
work, and the whole family was exposed to mold, loud fans,
noxious odors and construction debris. Plaintiff Katherine Mesa
was undergoing cancer treatments and had a weakened immune
system and could not be exposed to mold or other environmental
irritants without severely compromising her health.
       The majority of plaintiffs’ allegations of wrongdoing are
focused on the Monneys, as the owner/landlords, and on
plaintiffs’ insurers. Plaintiffs allege the Monneys were trying to
constructively evict them by failing to make timely and adequate
repairs. Plaintiffs allege their insurers failed to provide them
with the benefits to which they were entitled under their renters’
insurance policy.
       Plaintiffs also named three defendants identified as the
“contractor” defendants who were involved in investigating and
remediating the mold problem: CBC, John Murray Plumbing
and AEG Holdco LLC, doing business as American
Environmental Group (AEG). (John Murray Plumbing and AEG
are not parties to this appeal.)
       CBC was hired by the Monneys to remediate the mold. On
March 5, 2019, CBC came out to plaintiffs’ home to perform an
inspection and assess the situation. On March 14, 2019, CBC
returned to perform remediation work. CBC removed drywall in




                                3
both the dining room and master bath, set up containment areas
in both rooms and placed fans inside the containment areas to
run continuously for 10 days. CBC did not remove drywall in the
master bath all the way up to the ceiling despite the fact that the
water leaks started at the “shower arm.”
       Thereafter, defendant AEG, also hired by the Monneys,
took air samples in the containment areas constructed by CBC
which came back as “unsatisfactory.” CBC returned to plaintiffs’
home to perform additional remediation work in both the master
bath and the dining room. New air samples were taken by AEG
and on March 27, 2019, the Monneys advised plaintiffs that the
air samples were “satisfactory.” Plaintiffs requested copies of all
reports related to the remediation work and testing.
      On April 16, 2019, CBC returned to plaintiffs’ home to
investigate a leak and mold discovered under the kitchen sink.
Plaintiffs alleged that “Josh” from CBC told plaintiffs that CBC
would need to return to remove additional drywall in the master
bathroom and to construct a new containment area in the kitchen
so that remediation work could be completed under the sink.
      Plaintiffs hired their own testing company, MI&T Mold
Testing Company (MI&T), to perform an inspection and testing
throughout their home. MI&T subsequently reported to plaintiffs
there were “elevated” and “unhealthful” levels of mold detected in
the dining room, master bath, master bedroom and the air
conditioning return in the loft. They recommended further
remediation work throughout the home and that plaintiffs vacate
the premises until that work could be completed.
      CBC filed an answer to the original complaint and did not
demurrer. AEG, one of the contractor defendants, filed a
demurrer to the original complaint that was sustained with leave




                                 4
to amend. Plaintiffs then filed their operative 66-page first
amended complaint.
       In February 2021, after having answered the first amended
complaint, CBC filed its motion for judgment on the pleadings
arguing that none of the causes of action stated sufficient facts.
The hearing on the motion was held March 9, 2021. The trial
court granted CBC’s motion without leave to amend and entered
a judgment of dismissal in its favor.
       This appeal followed.
                            DISCUSSION
1.     The Motion Was Timely
       Plaintiffs argue the motion was untimely because it was
filed after the initial case management conference (Nov. 18, 2020)
at which the court set a trial date of November 29, 2021. The
argument is without merit.
       Code of Civil Procedure section 438, subdivision (e) states a
motion for judgment of the pleadings may not be made after “a
pretrial conference order has been entered pursuant to
Section 575, or within 30 days of the date the action is initially
set for trial, whichever is later, unless the court otherwise
permits.” (Italics added.) Even assuming the court’s November
2020 minute order from the initial case management conference
qualified as a pretrial conference order, defendant’s motion was
timely filed in February 2021, more than eight months before the
initial trial date.
2.     Standard of Review
       Where, as here, the lower court has entered a judgment of
dismissal after granting a motion for judgment on the pleadings
without leave to amend, we apply the same de novo review that
applies to demurrers. (Shimmon v. Franchise Tax Bd. (2010) 189




                                 5
Cal.App.4th 688, 692–693.) For the limited purpose of reviewing
the propriety of the trial court’s ruling, we treat the motion as
admitting all well-pled material facts, but not contentions,
deductions or conclusions of law or fact. (Centinela Freeman
Emergency Medical Associates v. Health Net of California, Inc.
(2016) 1 Cal.5th 994, 1010 (Centinela).) In determining whether
the operative complaint states a cause of action, “ ‘ “we give the
complaint a reasonable interpretation, reading it as a whole and
its parts in their context.” ’ ” (Ibid.) When the motion has been
granted, as here, without leave to amend, we determine whether
there is a reasonable possibility the defect can be cured by
amendment. (Ibid.) “ ‘ “The burden of proving such reasonable
possibility is squarely on the plaintiff.” ’ ” (Ibid.)
       Like a demurrer, the purpose of a motion for judgment on
the pleadings is to test the legal sufficiency of the plaintiff’s
complaint in stating a cause of action. We therefore are not
concerned with evidentiary matters or the plaintiff’s ability to
prove the allegations. (Erlach v. Sierra Asset Servicing, LLC
(2014) 226 Cal.App.4th 1281, 1291.)
3.     The Fraud Claims
       It is well established that “[i]n California, fraud must be
pled specifically; general and conclusory allegations do not
suffice. [Citations.] ‘Thus “ ‘the policy of liberal construction of
the pleadings . . . will not ordinarily be invoked to sustain a
pleading defective in any material respect.’ ” [Citation.] [¶] This
particularity requirement necessitates pleading facts which
“show how, when, where, to whom, and by what means the
representations were tendered.” ’ ” (Lazar v. Superior Court
(1996) 12 Cal.4th 631, 645.) Negligent misrepresentation and
concealment are types of fraud (Civ. Code, § 1710) and therefore




                                 6
must also be pled with specificity. (See, e.g., Reeder v.
Specialized Loan Servicing LLC (2020) 52 Cal.App.5th 795, 803–
804 (Reeder); Knox v. Dean (2012) 205 Cal.App.4th 417, 433.)
       Plaintiffs alleged three fraud claims against CBC as one of
the collectively defined “contractor” defendants: the sixth cause
of action for fraud, the seventh cause of action for negligent
misrepresentation and the eighth cause of action for concealment.
All three causes of action are based on the following core
allegation: that “[a]ll Defendants” falsely represented they would
be investigating, testing and remediating the “water intrusion
and mold issues” in plaintiffs’ home without any intent to
actually perform a complete and thorough job; and that they
knew of the serious health issues present in the home, but
concealed and refused to disclose to plaintiffs the extent of the
serious health issues that required the Monneys to provide
plaintiffs with alternate living arrangements.
       The only specific allegations referencing CBC state that
CBC employees performed mold remediation work in three areas
of plaintiffs’ home (master bath, dining room and kitchen) and
that CBC failed to remove the drywall up to the ceiling in the
master bathroom and had to return to do more remediation work.
All other allegations are made against all “contractor” defendants
collectively.
       These limited allegations fail to set forth, with the requisite
specificity, the essential elements of any theory of fraud against
CBC. For instance, there are no allegations that CBC employees
lacked the intent to perform the work properly. To establish the
requisite fraudulent intent, it is not sufficient “ ‘to show an
unkept but honest promise, or mere subsequent failure of
performance.’ ” (Reeder, supra, 52 Cal.App.5th at p. 804.) The




                                  7
allegations, as a matter of law, are insufficient to state a claim for
fraud, concealment or negligent misrepresentation against CBC,
and plaintiffs failed to identify any additional facts that could be
pled to cure the defects.
4.     Intentional Infliction of Emotional Distress
       A cause of action for intentional infliction of emotional
distress requires the pleading of facts showing extreme and
outrageous behavior intended to cause harm. “A defendant’s
conduct is ‘outrageous’ when it is so ‘ “ ‘extreme as to exceed all
bounds of that usually tolerated in a civilized community.’ ” ’
[Citation.] And the defendant’s conduct must be ‘ “ ‘intended to
inflict injury or engaged in with the realization that injury will
result.’ ” ’ ” (Hughes v. Pair (2009) 46 Cal.4th 1035, 1050–1051.)
       Here, the limited allegations pled against CBC do not
include any acts that rise to the level of extreme and outrageous
conduct. And, as with their theories of fraud, plaintiffs failed to
offer any additional facts that might be pled to cure the defects.
5.     The UCL and CRLA Claims
       Both of plaintiffs’ statutory claims are also deficient as a
matter of law.
       Plaintiffs’ 15th cause of action is premised on a violation of
the Unfair Competition Act (UCL; Bus. & Prof. Code, § 17200 et
seq.). Plaintiffs allege only that “defendants” acted
“unreasonably” and “concealed” dangerous conditions in the home
that exposed plaintiffs to dangerous mold and toxins. Plaintiffs
argue the claim is valid because it is based on the same
fraudulent conduct as their three fraud claims. As we have
already explained ante, plaintiffs’ fraud theories fail for lack of
specificity. Plaintiffs have not alleged any fraudulent conduct by




                                  8
CBC, and the section 17200 claim premised on alleged fraud fails
for that reason.
       Plaintiffs’ 18th cause of action under the Consumer Legal
Remedies Act (CLRA; Civ. Code, § 1750 et seq.) fares no better.
It too consists of minimal, conclusory allegations against
“defendants.” Plaintiffs allege that “defendants” held themselves
out as experts in their respective fields and, through unspecified
“unfair and deceptive practices,” performed services for plaintiffs
in their home that resulted in plaintiffs being exposed to mold
and other unhealthful conditions. But, there are no allegations
that CBC advertised or otherwise deceived plaintiffs into hiring
them to remediate the mold (mold that CBC did nothing to
cause). Indeed, plaintiffs allege the Monneys hired CBC, and
there are no allegations plaintiffs hired or paid for any services
by CBC under false pretenses or otherwise. Plaintiffs allege no
other theory by which remedies under the CLRA would be
available to them against CBC.
6.     The Contract Claim
       Plaintiffs’ first cause of action for “breach of express and
implied contract[s]” is stated against the Monneys and the
“contractor” defendants. Plaintiffs contend all of the elements of
breach of contract are pled and it was error for the court to
resolve the claim as a matter of law because determining whether
someone is a third party beneficiary is a factual question that
should be resolved by the jury. We are not persuaded.
       “[U]nder California’s third party beneficiary doctrine, a
third party—that is, an individual or entity that is not a party to
a contract—may bring a breach of contract action against a party
to a contract only if the third party establishes not only (1) that it
is likely to benefit from the contract, but also (2) that a




                                  9
motivating purpose of the contracting parties is to provide a
benefit to the third party, and further (3) that permitting the
third party to bring its own breach of contract action against a
contracting party is consistent with the objectives of the contract
and the reasonable expectations of the contracting parties.”
(Goonewardene v. ADP, LLC (2019) 6 Cal.5th 817, 821; see also
Principal Mut. Life Ins. Co. v. Vars (1998) 65 Cal.App.4th 1469,
1486 [third party may qualify as a contract beneficiary where the
contracting parties intended to benefit that individual and that
intent appears in the terms of the agreement].)
       Plaintiffs’ claim is based on a contract between plaintiffs
and the Monneys. They allege that, pursuant to that contract,
the Monneys were required to provide a habitable dwelling, that
plaintiffs performed all of their obligations under the contract,
and “defendants” breached the contract by failing to properly
repair and remediate dangerous conditions in the home. The
only reference to plaintiffs being third party beneficiaries is a
single conclusory allegation that plaintiffs were third party
beneficiaries of all the contracts between the Monneys and the
“contractor” defendants. There are no other facts pled supporting
plaintiffs’ status as third party beneficiaries of any contract
between the Monneys and CBC. There are no facts pled at all
about the terms of the contract between the Monneys and CBC.
Plaintiffs argue they are necessarily third party beneficiaries
because they lived in a house with mold that the Monneys hired
CBC to remediate.
       However, the fact that a contract, “if carried out to its
terms, would inure to the third party’s benefit is insufficient to
entitle him or her to demand enforcement. [Citation.] Whether a
third party is an intended beneficiary or merely an incidental




                                10
beneficiary to the contract involves construction of the parties’
intent, gleaned from reading the contract as a whole in light of
the circumstances under which it was entered.” (Jones v. Aetna
Casualty & Surety Co. (1994) 26 Cal.App.4th 1717, 1724–1725.)
       Plaintiffs did not plead facts supporting their status as
third party beneficiaries and did not argue the existence of
additional facts that could be pled to cure those deficiencies.
7.     Negligence
       The 13th cause of action for negligence is also defective.
Plaintiffs allege they suffered extreme distress and other
unspecified damages due to the mold growth in their home.
There are no allegations that CBC did not do the job it was hired
to do, or did something that caused the mold, or did something
that exacerbated the mold or another condition that affected the
plaintiffs. Plaintiffs did not allege any facts, in the 66 pages of
allegations, to support the basic elements of a negligence cause of
action, that CBC owed them a duty of care and breached the duty
owed to plaintiffs, nor did they present additional facts that could
be stated to cure the pleading deficiencies.
8.     Leave to Amend
       Plaintiffs contend the court abused its discretion by failing
to grant leave to amend because the motion was CBC’s first
challenge to the pleadings and leave therefore should have been
granted as a matter of course unless CBC was able to show
prejudice. However, the correct standard for judging whether a
trial court has abused its discretion in refusing to grant leave to
amend is whether there is a reasonable possibility the pleading
defects can be cured by amendment. (Centinela, supra, 1 Cal.5th
at p. 1010.) As our Supreme Court has explained, the burden of
demonstrating a reasonable possibility of curing pleading defects
falls squarely on the plaintiff. (Ibid.)




                                 11
       Here, the majority of the allegations against CBC were in
the form of general allegations stated collectively against all
three of the defendants identified as “contractors.” Plaintiffs
made no argument before this court regarding the existence of
additional facts that could be pled to cure their pleading
deficiencies. Plaintiffs have not demonstrated that the trial court
abused its discretion by denying leave to amend.
                          DISPOSITION
       The judgment of dismissal in favor of defendant and
respondent CBC Restoration and Cleaning, Inc. is affirmed.
       Defendant and respondent shall recover costs of appeal.



                               GRIMES, J.

      WE CONCUR:



                        STRATTON, P. J.




                        HARUTUNIAN, J.




     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 12